DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is pending in this application, and is examined.


Examiner’s Remarks
The Examiner reminds Applicants that, in nonprovisional applications filed under 35 U.S.C. 111(a), applicants and other individuals substantively involved with the preparation and/or prosecution of the application have a duty to submit to the Office information which is material to patentability as defined in 37 CFR 1.56.  See MPEP 609.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A composition of matter comprising a tattoo ink, one or more tattoo pigments, and at least one cannabinoid extracted from a cannabis plant.”  The wording of the claim suggests “tattoo ink” is a component of the composition; however, the instant specification appears to refer to “tattoo ink” as the composition itself, comprising a mixture of tattoo colorant (pigment), a carrier solution, and one or more cannabinoids (e.g., see as-filed specification at paragraphs [0008], [0014]).  Therefore, it is not clear if the phrase “tattoo ink” is the composition itself, or a component of the composition.  Therefore, the metes and bounds of the claim are unclear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lorenz et al. (“Lorenz”, US 2018/0360739).  
Lorenz teaches bioactive agents intended to act systemically, locally, and/or provide a sensory experience over an extended period of time; one or more bio-active agents may be encapsulated in a carrier and crosslinked with a crosslinking agent, and can be self applied to the skin (e.g., abstract).  The composition may comprise one or more body ink, such as a pigment, and may be applied in the form of a temporary or semi-permanent tattoo (e.g., paragraphs [0019], [0020], [0065]-[0069], [0074]; claims 1, 12, 15).  The bioactive agent(s) may be a cannabis extract such as THC, CBN, CBD, CBG, CBDV, and CBC, which may provide the user with a sensory experience and/or provide pain relief (e.g., paragraphs [0050], [0058]).
While Lorenz does not exemplify a composition having the combination of tattoo ink, pigment, and a cannabinoid sufficiently to anticipate the claim, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include said components in the composition of Lorenz; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so because Lorenz fairly teaches and suggests the composition may include an ink such as a pigment in the composition, and also teaches the additional of a cannabinoid provides the benefits of a sensory experience and/or provide pain relief.  Therefore, the skilled artisan would find it obvious to include said ink and/or pigment and cannabinoid in the composition, with a reasonable expectation of success.




Conclusion
No claims are allowed at this time.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA S FRAZIER/Examiner, Art Unit 1611